In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

******************** *
STEVEN BLAZER,           *
                         *                         No. 16-15V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: May 17, 2018
                         *
SECRETARY OF HEALTH      *                         Stipulation; tetanus-diphtheria
AND HUMAN SERVICES,      *                         acellular pertussis (“Tdap”) vaccine;
                         *                         Guillain-Barré syndrome (“GBS”).
             Respondent. *
******************** *

Franklin J. Caldwell, Maglio Christopher and Toale, P.A., Sarasota, FL, for
Petitioner;
Amy P. Kokot, United States Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On May 16, 2018, the parties filed a joint stipulation concerning the petition
for compensation filed by Steven Blazer on January 4, 2016. Petitioner alleged
that the tetanus-diphtheria-acellular pertussis vaccine he received on February 23,
2015, which is contained in the Vaccine Injury Table (the “Table”), 42 C.F.R.
§100.3(a), caused him to suffer Guillain-Barré syndrome. Petitioner further alleges
that he suffered the residual effects of this injury for more than six months.
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on his behalf as a result of his condition.




       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
       Respondent denies that the vaccines either caused or significantly
aggravated petitioner’s alleged injury or any other injury, and denies that
petitioner's current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $130,000.00 in the form of a check payable to
       petitioner. This amount represents compensation for all damages that
       would be available under 42 U.S.C. § 300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 16-15V according to this decision
and the attached stipulation.2


       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
               IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                         OFFICE OF SPECIAL MASTERS

                                              )
STEVEN BLAZER,                                )
                                              )
               Petitioner,                    )
                                              )       No. 16-1 SV (ECF)
v.                                            )       Special Master Moran
                                              )
SECRETARY OF HEALTH AND                       )
HUMAN SERVICES,                               )
                                              )
               Respondent.                    )
~~~~~~~~~~~)

                                         STIPULATION
       The parties hereby stipulate to the following matters:

        1. Steven Blazer, petitioner, filed a petition for vaccine compensation under the National

Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to ~34 (the "Vaccine Program").

The petition seeks compensation for injuries allegedly related to petitioner's receipt of the

tetanus-diphtheria-acellular pertussis ("Tdap") vaccine, which vaccine is contained in the

Vaccine Injury Table (the "Table"), 42 C.F.R § I00.3(a).

        2. Petitioner received a Tdap vaccination on or about February 23, 2015.

        3. The vaccine was administered within the United States.

        4. Petitioner alleges that the Tdap vaccine caused him to develop Guillain-Barre

Syndrome ("GBS"). Petitioner further alleges that he experienced the residual effects of this

injury for more than six months.

        5. Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of his condition.

        6. Respondent denies that the Tdap vaccine administered on or about February 23, 2015,

 is the cause of petitioner's alleged OBS and/or any other injury or his current condition-.
       7, Maintaining their above-stated positions, the parties nevertheless now agree that the

issues between them shall be settled and that a decision should be entered awarding the

compensation described in paragraph 8 of this Stipulation.

       8. As soon as practicable after an entry ofjudgment reflecting a decision consistent with

the terms of this Stipulation, and after petitioner has filed an election to receive compensation

pursuant to 42 U.S.C. § 300aa-21(a)(1), the Secretary of Health and Human Services will issue

the following vaccine compensation payment:

        A lump sum of $130,000.00 in the fonn of a check payable to petitioner. This
        amount represents compensation for all damages that would be available under 42
        U.S.C. § 300aa-15(a).

        9. As soon as practicable after the entry of judgment on entitlement in this case, and after

petitioner has filed both a proper and timely election to receive compensation pursuant to 42

U.S.C. § 300aa-2l(a)(1), and an applicatiOn, the parties will submit to further proceedings before

the special master to award reasonable attorneys' fees and costs incurred in proceeding upon this

petition.

        10. Petitioner and his attorney represent that they have identified to respondent all

known sources of payment for items or services for which the Program is not primarily liable

under 42 U.S.C. § 300aa-15(g), including State compensation programs, insurance policies,

Federal or State health benefits programs (other than Title XIX of the Social Security Act (42

U.S.C. § 1396 et seq.))i or entities that provide health services on a pre-paid basis.

        11. Payment made pursuant to paragraph 8 of this Stipulation, and any amount awarded

pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C. § 300aa-

 15(i), subject to the availability of sufficient statutory funds.




                                                    2
       12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, and past unreimbursable expenses, the money provided

pursuant to this Stipulation will be used solely for the benefit of petitioner as contemplated by a

strict construction of 42 U.S.C. § 300aa-J 5(a) and (d), and subject to the conditions of 42 U.S.C.

§ 300aa-1S(g) and (h).

       13. In return for the payments described in paragraphs 8 and 9, petitioner, in his

individual capacity, and on behalf of his heirs, executors, administrators, successors and/or

assigns, does forever irrevocably and unconditionally release, acquit and discharge the United

States and the Secretary of Health and Human Services from any and all actions or causes of

action (including agreements, judgments, claims, damages, loss of services, ~xpenses and all

demands of whatever kind or nature) that have been brought, could have been brought, or could

be timely brought in the Court of Federal Claims, under the National Vaccine Injury

Compensation Program, 42 U.S.C. § 300aa-10 et seq., on account of, or in any way growing out

of, any and all known or unknown, suspected or unsuspected personal injuries to or death of

petitioner resulting from, or alleged to have resulted from, the Tdap vaccination administered on

or about February 23, 2015, as alleged by petitioner in a petition for vaccine compensation filed

on or about January 4, 2016, in the United States Court of Federal Claims as petition No. 16-

15V.

        14. lf petitioner should die prior to entry of judgment, this agreement shall be voidable

upon proper notice to the Court on behalf of either or both of the parties.

        15. If the special master fails to.issue a decision in complete conformity with the terms

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a




                                                  3
decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

       16. This Stipulation expresses a full and complete negotiated settlement of liability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, except as otherwise

noted in paragraph 9 above. There is absolutely no agreement on the part of the parties hereto to

make any payment or to do. any act or thing other than is herein expressly stated and clearly

agreed to. The parties further agree and understand that the award described in this Stipulation

may reflect a compromise of the parties' respective positions as to liability and/or amount of

damages, and further, that a change in the nature of the injury or condition or in the items of

compensation sought, is not grounds to modify or revise this agreement.

        17. This Stipulation shall not be construed as an admission by the United States or the

Secretary of Health and Human Services that the Tdap vaccine caused petitioner's alleged GBS,

or any other injury or his current condition.

        18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                      END OF STIPULATION

I
I
I
I
I
I
I
I
I
I
I
I
I
I
I
I

                                                   4
Respectfully submitted,

PETmONER:



 ~ ~
~TEVENBLAZER

ATTORNEY OF RECORD FOR
PETITIONER:



FRANKLIN              LOWELL, JR.            ATHA           E.REEVES
Maglio Christopher and Toale, P.A.          D         irector
1605 Main Street                            Torts Branch
Suite 710                                   Civil Division
Sarasota, FL 34236                          U.S. Department of Justice
Tel: (888) 952-5242                         P.O. Box 146
                                            Benjamin Franklin Station
                                            Washington, DC 20044-0146


AUTHORIZED REPRESENTATIVE                   ATTORNEY OF RECORD FOR
OFTHESECRETARYOFHEALTB                      RESPONDENT:
AND HUMAN SERVICES:



NARAYAN NAIR, M.D.
Director. Division of Injury                Trial Attorney
Compensation Programs                       Torts Branch
Healthcare Systems Bureau                   Civil Division
U.S. Department of Health                   U.S. Department of Justice
and Human Services                          P.O. Box 146
5600 Fishers Lane                           Benjamin Franklin Station
Parklawn Building, Mail Stop 08N I46B       Washington, DC 20044-0146
Rockville. MD 20857                         Tel: (202) 616-4118



Dated:   !5/ I (J, J2Pl4b


                                        s